
	

113 S2896 IS: Social Security Garnishment Modernization Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2896
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Ms. Collins (for herself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title 31, United States Code, to adjust for inflation the amount that is exempt
			 from administrative offsets by the Department of Education for defaulted
			 student loans.
	
	1.Short titleThis Act may be cited as the Social Security Garnishment Modernization Act of 2014.2.Adjustment for inflation(a)In generalSection 3716(c)(3)(A) of title 31, United States Code, is amended—(1)in clause (ii), by striking An amount and inserting Except as provided in clause (iii), an amount; and(2)by inserting after the matter following clause (ii)(II) the following:(iii)For a claim that may be collected under this section by the Department of Education relating to a
			 defaulted student loan under part B, D, or E of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., and 1087aa
			 et seq.), the amount of payments due to an individual under the Social
			 Security Act that is exempt from
			 offset under this subsection shall be equal to the exemption amount under
			 clause (ii), as adjusted annually to reflect increases in the Consumer
			 Price Index for Urban Wage Earners and
			 Clerical Workers published  by the Bureau of Labor Statistics of the
			 Department of Labor..(b)Effective dateThe amendments made by subsection (a) shall—(1)take effect as if included in the enactment of the Omnibus Consolidated Rescissions and
			 Appropriations Act of 1996 (Public Law 104–134; 110 Stat. 1321); and(2)only apply with respect to a claim described in section 3716(c)(3)(A)(iii) of title 31, United
			 States Code, as added by subsection (a)(2), that may be collected by
			 administrative offset by the Department
			 of Education  under section
			 3716 of such title after the date of enactment of this
			 Act.
				
